DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to the Patent Trial and Appeal Board (PTAB) affirmance of all issues in the Decision on Appeal dated June 1, 2021, Applicant, on December 1, 2021, amended claims 1 and 14. Claims 1-21 are now pending in this application and have been rejected below.
The Information Disclosure Statement (IDS) filed on December 9, 20201 has been acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.
 



Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that, with respect to the first prong of Step 2A, the claims do not recite any abstract in any of the enumerated categories because (1) the recitations of "algorithmically fills missing building related inputs for the building project including climate information based on a ZIP code and a shape of a house for the building project" and "wherein the display, in response to the user, generates an interactive display for one or more designs displaying a tradeoff between an annual energy bill and a cost for each design” cannot practically be performed in the human mind and the human mind is not equipped to perform the claim limitations, and thus, the claims are not directed to a mental process, (2) the exemplary cases in the 2019 PEG for method for organizing human behavior do not contain any example like the present claims, and thus, the claims are not directed to a method for organizing human behavior abstract idea, and (3) the claims are based on/involve the utility function but are not directed to the mathematical concept itself since the claims are directed to determining a green building design and its various processes, and thus, the claims do not recite mathematical concepts. Examiner respectfully disagrees.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.


With respect to (1) above, a claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind or by a human using a pen and paper but for the recitation of generic computer components, then the claim is in the mental process category. MPEP 2106.04(a)(2); 84 Fed. Reg. 52 n.14. Further, claims can recite a mental process even if they are claimed as being performed on a computer. MPEP 2106.04(a)(2); October 
Examiner notes that Applicant’s Specification describes that, in addition to being implemented as software, the system of the invention may be implemented as “a full manual process - User sends one house design and gets back the utility value for that design.” Spec. at p. 4, ln. 28-p.5, ln. 13. In addition, Applicant concedes that “the general process of green building design may be performed by a human being.” Appel Brief dated Jun 15, 2021 at pp 6.
Further, in view of the claim limitations set forth above, as a whole, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving user parameters including desires, financial goals, environmental awareness, and code requirements, defining a utility function that is a score based on the received user parameters, filling in missing building inputs including climate information and shape of a building, analyzing the parameters and designs matching the utility function, and presenting a final set of designs with the tradeoffs of energy bill and cost of each designs could all be reasonably interpreted as a human making observations of data regarding the received client desires, performing evaluations using judgment to analyze the parameters and designs, algorithmically fill in missing inputs, and generate finalized designs, and using judgment to provide an opinion of the tradeoff of finalized designs mentally and/or using a pen and paper. Therefore, contrary to Applicant’s assertions, the claims are directed to a mental processes. 

Regarding Applicant’s assertions that the recitations of "algorithmically filling missing building related inputs for the building project including climate information based on a ZIP code and a shape of a house for the building project" and "wherein the display, in response to the user, generates an interactive display for one or more designs displaying a tradeoff between an annual energy bill and a cost for each design” cannot be practically performed in the mind, as discussed by the PTAB in page 8 of Decision on Appeal dated June 1, 2021, a human can understand and default values for various inputs for a building project, and thus, a human can algorithmically fill missing the building inputs. Furthermore, while Examiner addresses the interactive display below as an “additional element,” a human can provide their evaluation and judgement of a tradeoff between annual energy and cost for each design, and a human can present that judgement and evaluation using a pen and paper. 
Examiner notes, the term “automatic” can be defined at “acting or done spontaneously or unconsciously,” and thus, the broadest reasonable interpretation of the recitation of “automatically” may refer to a human subconsciously or spontaneously filling in the missing building inputs (Automatic, merriam-webster.com, available at https://www.merriam-webster.com/dictionary/automatic). Nonetheless, if this is analyzed as an additional element the recitation of “automatically” is nothing more a mere instruction to “apply” the abstract idea with a machine, which is not sufficient to integrate an abstract idea into a practical application. MPEP 2106.04(d), 05(f).
Further, with respect to the recitation of “interactive display,” the claims do not set forth an “interactive” display other than a display that merely provides a static display presenting the output of the abstract idea in response to the abstract analyzing of the parameters, designs matching the utility function, and user input of the abstract idea. When analyzing this “interactive display” as an additional element, the recitation of “generates an interactive display” is nothing more than applying the abstract idea using a generic computer component as well as insignificant extrasolution activity, which are not sufficient to integrate an abstract idea into a practical application. MPEP 2106.04(d), 05(f), 05(g).

With respect to (2) above, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. 52.
Here, each of the limitation set forth above recite a set of steps to analyze financial costs and tradeoffs between energy bill and cost of alternative business designs, which is directed to managing fundamental economic principals and commercial interactions, specifically the economic principals and commercial interactions of analyzing the financial costs that human contractors and clients evaluate when deciding design features when designing and constructing a new building project. As agreed by the PTAB in page 9 of the Decision on Appeal dated June 1, 2021 receiving, analyzing, and displaying data for the purpose of choosing a particular design based on economics is a longstanding commercial practice, and “[s]uch activity, whether or not it is explicitly listed as an example in the Revised Guidance, may qualify as a certain method of organizing human activity identified in the Revised Guidance (a commercial interaction), and thus, an abstract idea.” Therefore, contrary to Applicant’s assertions, the claims do indeed recite a certain method of organizing human activity described in the 2019 PEG.

With respect to (3) above, “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. MPEP 2106.04(a)(2). Further, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. MPEP 2106.04(a)(2); October 2019 Update: Subject Matter Eligibility at p. 4. 
Here, each of the aforementioned elements are directed to a mathematical algorithm and analysis of numerical financial costs and financial goals of alternative building designs based on a utility function that generates a score, wherein, as recited in the claims, to the one of ordinary skill in the art, it is immediately apparent that the utility function is a recitation of a mathematical formula and/or relationship that generates a numerical value based on the received numerical parameters used as input to the mathematical relationship/formula, and this interpretation is supported by Applicant’s specification, which discusses that the utility function can be a weighted sum of a set of goals. See Specification at p. 9 ln 1-7 (“The utility function can be one goal, a set of weighted goals that include cost, desired payback, environmental goals, convenience etc. (For example, a utility function can be defined as a sum of 20% upfront cost reduction, 30% payback period reduction, 50% C02 emission reduction)). 
Moreover, as agreed by the PTAB in page 4 of the Decision on Appeal dated Dec. 21, 2018, the utility function recited in similar limitations is a mathematical determination and analyzing alternative green building designs using a utility function, where the utility function is a mathematical determination, is an abstract idea. (“We agree with the Examiner that claims 1-21 are all directed to an abstract idea-analyzing alternative green building designs using a utility function, where the utility function is a mathematical determination”).

Accordingly, contrary to Applicant’s assertions, the claims recite mental processes, a certain method of organizing human activity, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Applicant argue that, with respect to the second prong of Step 2A, the claims are integrated into a practical application since the claims are directed to a technical improvement in a technology/technical field because while the general process of green building design may be performed by a human being, like McRO, Inc., et al. v. Bandi Namco Games America Inc., et al., No. 2015-1080-1101, (Fed. Cir. Sept. 13, 2016), the claims recite additional features that cannot be performed by a human being and result in an improvement in the green building design technology, and the claims improve the green building design technology by providing "a utility function for each client that is a score based on a desire of the client, a financial goal of the client, wherein the utility function is a goal for each client, a set of weighted goals for each client or a combination of must meet goals and nice to have goals, environmental awareness of the client and code requirements of the client", algorithmically fills missing building related inputs for the building project including climate information based on a ZIP code and a shape of a house for the building project," and "generates a display with all of the designs for the building project for the client that comply with the utility function, wherein the display, in response to the user, generates an interactive display for one or more designs displaying a tradeoff between an annual energy bill and a cost for each design," which improve the green building design technology and address the problems with known/conventional green building design methods. Examiner respectfully disagrees.
Unlike the present claims, the claims at issue in McRO allowed computers to produce accurate and realistic lip synchronization and facial expressions in animated characters. Id., slip. op. at 22. The court in McRO identified that when determining whether an invention is directed to an abstract idea, “[w]e … look to whether the claims in these patents focus on a specific means or method that improves the relevant Id. at 23. Further, instead of focusing on an abstract idea, the claims at issue in McRO were found to be "focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type.” Id. at 24.
The present claims are not focused on an improvement in technology, as in McRO, like computer animation. Instead, the focus of the present claims is receiving user parameters including desires, financial goals, environmental awareness, and code requirements, defining a utility function that is a score based on the received user parameters, filling in missing building inputs, analyzing the parameters and designs matching the utility function, and presenting a final set of designs with the tradeoffs of energy bill and cost of each designs. This is not an improvement to technology like the focus of the claims at issue in McRO, but rather, as discussed above, this is mental processes, a certain method of organizing human activity, and mathematical concepts, which are all abstract idea, and thus, the present claims are focused on and directed to an abstract idea, not an improvement in computer or any other technology.
The limitations referenced by Applicant (i.e., providing a utility function that is a score, filling missing building related inputs, and generating a display with all of the designs and tradeoffs) are not similar to the rules recited in McRO that improve computer animation to produce accurate and realistic lip synchronization and facial expressions because, in the present claims, the recitation of “a utility function for each client that is a score based on a desire of the client, a financial goal of the client, wherein the utility function is a goal for each client, a set of weighted goals for each client or a combination of must meet goals and nice to have goals, environmental awareness of the client and code requirements of the client", " algorithmically  fills missing building related inputs for the building project" and "generates a display with all of the designs for the building project for the client that comply with the utility function, wherein the display, in response to the user, generates an … display for one or more designs displaying a tradeoff between an annual energy bill and a cost for each design,” for the reasons set forth above, are abstract elements that are part of and directed to the abstract idea  that includes defining a utility function that is a score based on the received user parameters, filling in missing building inputs, analyzing the parameters and designs matching the utility function, and presenting a final set of designs with the tradeoffs of energy bill and cost of each designs. McRO, these abstract elements identified by Applicant that are part of the recited abstract idea do not provide an improvement in computer or any other technology.
Furthermore, the mere recitation of “automatically” or using an “interactive display” does not cause the claims to recite an improvement in computer technology. As discussed above, when analyzed as an additional element “automatically” and “generates an interactive display,” these features are nothing more mere instructions to “apply” the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. MPEP 2106.04(d), 05(f). Further, the recited “interactive display” is also insignificant extrasolution activity, which is not sufficient to integrate an abstract idea into a practical application. MPEP 2106.04(d), 05(f), 05(g).


Applicant argues the automatic filling in of inputs and the interactive display together meaningfully limit the claims so that the claims do not just claim the abstract idea or judicial exception and are significantly more that any abstract idea, and thus, the claims are patent eligible under 35 USC 101 and 2019 PEG Step 2A Prong Two. Examiner respectfully disagrees.
As discussed above, the term “automatic” can be defined at “acting or done spontaneously or unconsciously,” and thus, the broadest reasonable interpretation of the recitation of “automatically” may refer to a human subconsciously or spontaneously filling in the missing building inputs; nonetheless, when analyzed as an additional element this is nothing more a mere instruction to “apply” the abstract idea with a generic computer, which is not sufficient to integrate an abstract idea into a practical application. MPEP 2106.04(d), 05(f).
Regarding to the recitation of “generates an interactive display,” as recited, it provides nothing more than a static display of the output of the abstract analyzing of the parameters and designs matching the utility function of the abstract idea, and when analyzing this “interactive display” as an additional element, it amounts to no more than applying the abstract idea using a generic computer component as well as insignificant extrasolution activity, which are not sufficient to integrate an abstract idea into a practical application. MPEP 2106.04(d), 05(g).

each of the additional elements are computing elements recited at a high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, these additional elements amount to applying the abstract idea with generic computer components (as agreed by the PTAB on page 10 of the Decision on Appeal dated June 1, 2021), which is not sufficient to integrate an abstract idea into a practical application. In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment with a generic display. Furthermore, with respect to the receiving and displaying in response to the user, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea (as agreed by the PTAB on page 11 of the Decision on Appeal dated June 1, 2021), these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extrasolution activity.

Applicant argues that claims recite significantly more than any abstract idea because the automatic filling of the missing building related inputs in an improve to an industry technical process and the interactive display of the one or more designs displaying a tradeoff between an annual energy bill and a cost for each design claims as a whole recite a combination processes (including the automatic fill in and interactive display) that are together unconventional, not routine or not well understood in the building industry. Examiner respectfully disagrees.
With respect to Step 2B, the court in SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 11 (Fed Cir. May 15, 2018) discusses that, in Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm,” and in circumstances in which identified claim details “are themselves BSG Tech LLC v. Buyseasons, INC, et al., No. 2017-1980, slip op. at 16 (Fed Cir. Aug. 15, 2018), “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”
Here, as discussed above under prong 1 of Step 2A, but for the computer components and systems performing the referenced claim functions, filling in of the missing inputs that are used by the utility function and presenting of the monetary tradeoffs between designs are part of a mental processes, certain method of organizing human activity, and mathematical concepts, and which are all abstract ideas. Similar to the limitations identified by the Appellant in SAP America in Step 2B, the limitations identified to by Applicant here, including the filling in of the missing inputs and the displaying of the monetary tradeoffs between designs discussed above under the first prong of Step 2A, “are themselves abstract,” and in such circumstances, like in SAP America, judgement “that the claims recite no ‘inventive concept’ is proper.” Id. at 11. Like the identified limitations in SAP America, the limitations identified by Applicant “simply provide further narrowing of what are still” abstract operations, and “[t]hey add nothing outside the abstract realm.” Id. at 12. Thus, these elements of filling in of the missing inputs and the displaying of the monetary tradeoffs between designs addressed above in the first prong of Step 2A are not significantly more than the recited abstract idea.
With respect to the recitations of “automatically” or using an “interactive display,” when analyzed as an additional element, “automatically” and “generates an interactive display” are nothing more a mere instruction to “apply” the abstract idea with a machine, which is not sufficient to amount to significantly more than an abstract idea. MPEP 2106.05(f). Further, the “interactive display” simply provides an output of the abstract idea, which is also insignificant extrasolutionactivity and is not sufficient to amount to significantly more than an abstract idea. MPEP 2106.05(g).
Furthermore, regarding the remaining additional elements, as noted above, the only additional elements beyond the recited abstract idea in claim 1, and similarly claim 14, include “[a] green building design determining system, comprising: a computer-implemented green building unit; one or more client computing devices, each client computing device having a processor and memory and being capable of connecting to the green building unit over a link; and the green building unit having a decision engine that 
Additionally, with respect Applicant’s assertion that the combination of elements are unconventional, not routine, and not well understood in the field, these recitations of the “[a] green building design determining system, comprising: a computer-implemented green building unit; one or more client computing devices, each client computing device having a processor and memory and being capable of connecting to the green building unit over a link; and the green building unit having a decision engine that …,” “the display, in response to the user, generates an interactive display,” and “automatically,” as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Kennedy, et al. (US 20040239494 A1) at [0019], [0022], [0024], [0070], [0077], [0088]-[0092] (describing that the embodiments of the invention are accessible via one or more computing devices connected by public networks and can be implemented by a general purpose computer, which includes displaying the output with a generic GUI providing user selection from a list in the GUI), Applicant’s specification at p.3, ln. 17-p. 4, ln. 27 (describing that the embodiments of the invention may be implemented by one or more server computers executing computer code and client devices such as an Apple, Blackberry, or Android device, cellular phone, or a PDA, with a “typical browser application” including FireFox, Chrome, ID, and Safari, that can communicate data and web pages, which are commercially available devices and web browsers interfaces), and the discussion by the PTAB on page 14 of the Decision on Appeal dated June 1, 2021 regarding the above recitations. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, retrieving over a network, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the receiving and displaying in response to a user, while these limitations are 
Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant asserts that Teller nor Kennedy disclose or suggest the claimed utility function in claim 1, and similarly claim 14, because, in Teller, “[t]he quality or fitness function is generated based on a set of attributes,” and "attributes of a structure will be the same across users (e.g., the square footage of a structure would not change as a function of who is viewing the structure”; however, Teller fails to disclose the generation of the claimed utility function that is unique to each client/user since Teller discloses that the attributes of the structure (and thus the fitness function) are the same,” and thus, “Teller fails to disclose the claimed utility functions [sic] that is unique to each client/user.” Examiner respectfully disagrees.
Applicant’s assertions disregards portions of the paragraphs of Teller cited by Examiner as well as reading additional of limitations into the present claims that are not required by the recited limitations.
Further, the PTAB has disagreed with Applicant’s argument regarding this feature in the two decisions both affirming Examiner’s rejection, wherein in pages 13-14 of the Decision on Appeal dated December 21, 2018 as well as in pages 16-17 of the Decision on Appeal dated June 1, 2021 the PTAB agreed in both decisions that Teller teaches the attributes may be different for each user and need not be the same for each developer (i.e. client) across different structures.
	As noted in the affirmed Examiner’s Answer and set forth in previous actions, the combined teachings for Kennedy and Teller teach the argued feature.
Specifically with respect to Applicant’s assertion that the Teller fails to disclose the generation of the claimed utility function that is unique to each client/user since Teller discloses that the attributes of the structure, as in previous responses, the users in Teller refer the users of the system, which include the parties that collaborate on a structure to provide design details, such as architects, developers, and property tenants. [0042]-[0044]. Teller teaches users may approve all manipulation of attributes (i.e. the attributes are may be changed) of the design, and the authority to finalize the design and initiate the process of building a structure may be vested in one individual in the system, such as the developer (i.e. the client). [0048]-[0049] & [0030].
a structure will be the same across users (e.g. the square footage of a structure would not change as a function of who is viewing the structure)” ([0059]) (emphasis added). That is, the attributes for a particular structure or building may be the same across users associated with the particular structure, without regard to the attributes of different structures. As a result, the quoted portion of Teller does not require attributes to be the same or prevent attributes of different structures associated with different users and/or developers (i.e. clients) from being different, and further, Teller discloses that the attributes may be manipulated by the users, such as developers.
Furthermore, the same paragraph cited by Applicant states “[t]he ability to change attributes would be a matter of permission within the system” and “a user may be permitted to … tinker with attributes and weights,” and thus, in Teller each user of the system may change or tinker with the attributes if the user has the appropriate permission within the system. [0059] (emphasis added). In addition, “each user” (i.e. client) “may specify their own target values for various attributes for the design,” e.g., “an architect may specify a target calculated sunlight exposure, a construction manager may specify a target build time, and developer may specify a target cost, and so on.” [0055]. Therefore, in addition to users changing or tinkering with the attributes, in Teller, even though the attributes may be the same across all users of the system for a particular structure, the attributes may also be different for each user and need not be the same for each developer (i.e. client), as agreed by the PTAB.
Moreover, with respect to Applicant’s assertion that Teller does not teach the claimed utility function score that is based on "a desire of the client, a financial goal of the client, environmental awareness of the client and code requirements of the client” because “the claimed utility function [] is unique to each client/user,” contrary to Applicant’s assertion, pursuant to the broadest reasonable interpretation of the claims, the claimed parameters used to generate the fitness function (the desire of the client, etc.) recited in need not be unique to each client/user. Further, the recited claims do not necessarily require that the desire of the client, the financial goal of the client, the environmental awareness of the client or the code requirements of the client is different for each client. Nonetheless, the attributes in Teller are not the same as Applicant contends and may be changed for different clients/developers as set forth above.


Applicant argues that “[w]hile the prior art does disclose some notion of filling in data, none of the prior art discloses ‘algorithmically fills missing building related inputs for the building project including climate information based on a ZIP code and a shape of a house for the building project,’” as in claim 1, and similarly claim 14. Examiner respectfully disagrees.
Contrary to Applicant’s assertions, Kennedy does indeed disclose filling in missing building related inputs for the building project including climate information based on a ZIP code and shape of a house.
Kennedy discloses a defaults component 108 in Kennedy automatically populates the model with intelligent defaults based on the 3D geometry of the building(s), the size of the building, and the type of building (i.e. based on shape of a house) and geographic location of the building(s) as indicated by a postal zip code (i.e. based on the zip code), wherein defaults automatically populated can include: …2) weather-related information from the National Oceanic and Atmospheric Administration National Weather Service, including the city of the weather location, Heating degree day base 65 (i.e. the degrees that a day's average temperature is below 65), Ground temperatures for weather location for each month,  (i.e. fill in missing climate information), 3) interior/exterior constructions…, etc. [0025], [0031], [0058]-[0062]. Further, In Kenndey, the defaults are automatically populated based on building codes of: Energy Code for High-Rise Residential Buildings, and Energy Efficiency Standards for Residential Buildings (i.e. to one of skill in the art houses include residential building includes houses). [0059]. Moreover, Kennedy disclose that the resulting model can be provided to the CAD tool to transform the results into its internal CAD representation integrating the EAM's model defaults and result, wherein the internal representation includes the detailed geometry of the one or more buildings, etc. (i.e. fill in missing shape of the building). [0020], [0029].
That is, above, Kennedy expressly discloses automatically populating weather including average temperatures (i.e. climate) defaults based on indicated ZIP code (i.e. filling in climate information based on ZIP code) and 3D geometry and size of the buildings (filling in based on shape of a building), and based on the populated defaults, the invention in Kennedy generates a CAD representation including the detailed geometry of the one or more buildings integrating the model defaults (i.e. filling in the shape of the building). Furthermore, Kennedy expressly discloses that buildings in Kennedy include residential buildings, and House, Collins Dictionary, available at https://www.collinsdictionary.com/us/dictionary/english/house).
Accordingly, contrary to Applicant’s assertions, Kennedy discloses “algorithmically fills missing building related inputs for the building project including climate information based on a ZIP code and a shape of a house for the building project,” as required by the claims.
While Kennedy discloses all of the above, including algorithmically fills missing climate information based on ZIP code and shape of a house for a building project, as required by the claims, these features are also taught by further teachings in Krebs as follows.
Krebs teaches the system may suggest design options to the architectural design including change in the three-dimensional data of the architectural structure (i.e. fill in shape for the house), wherein the architectural structure may be a building, e.g., single or multi-story house (i.e. a house for the project). [0070], [0011]-[0012]. 
Further, the system in Krebs uses an obtained geographic location, including postal or mailing address, the invention obtains location-related data for the geographic location, including e.g., climate data (e.g., rainfall, solar patterns, etc.) for the geographic location (i.e. fill in climate based on ZIP code). [0065], [0073]-[0074], [0113]. Examiner notes, understood by one of skill in the art, the postal address taught by Krebs includes the ZIP code of the address (“ZIP code” is a short sequence of letters and numbers at the end of an address, which helps the post office to sort the mail. Zip Code, Collins Dictionary, available at https://www.collinsdictionary.com/us/dictionary/english/zip-code). 
Accordingly, in addition to Kennedy disclosing this feature, Krebs teaches “algorithmically fills missing building related inputs for the building project including climate information based on ZIP code.”





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the automatically filled in missing building related inputs.” This limitation lacks antecedent basis.
Claims 2-13 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-13 are rejected for the reasons set forth above regarding claim 1 as a result.
Claim 14 recites “the automatically filled in missing building related inputs.” This limitation lacks antecedent basis.
Claims 15-21 depend on claim 14 and do not cure the aforementioned deficiencies of claim 14, and thus, claims 15-21 are rejected for the reasons set forth above regarding claim 1 as a result.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 14, and similarly claim 1) recite “receiving a set of user parameters for a building project of the user, the set of user parameters including a desire of the client, a financial goal of the client, environmental awareness of the client and code requirements of the client; defining a utility function for each client that is a score based on a desire of the client, a financial goal of the client, wherein the utility function is a goal for each client, a set of weighted goals for each client or a combination of must meet goals and nice to have goals, environmental awareness of the client and code requirements of the client; algorithmically filling missing building related inputs for the building project including climate information based on a ZIP code and a shape of a house for the building project; analyzing … the set of user parameters for the building project of the user and the … filled in missing building related inputs to generate all of the designs that match the utility function for the client; analyzing, using a set of analyzers … the one or more designs to generate a set of calculated values for each design; filtering … out one of invalid designs and designs that do not match a preference of the user which is part of the set of user parameters to generate a set of final designs; and generates a display with all of the designs for the building project for the client that comply with the utility function, wherein the display, in response to the user, generates an … display for one or more designs displaying a tradeoff between an annual energy bill and a cost for each design.” Claims 1-21, in view of the claim limitations, are directed to the abstract idea of receiving user parameters including desires, financial goals, environmental awareness, and code requirements, defining a utility function that is a score based on the received user parameters, filling in missing building inputs including climate information and shape of a building, analyzing the parameters and designs matching the utility function, and presenting a final set of designs with the tradeoffs of energy bill and cost of each designs.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving user 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] green building design determining system, comprising: a computer-implemented green building unit; one or more client computing devices, each client computing device having a processor and memory and being capable of connecting to the green building unit over a link; and the green building unit having a decision engine that …,” “the display, in response to the user, generates an interactive display,” “automatically” in claim 1, “[a] computer implemented green building design determining method using a computer-implemented green building unit and one or more client computing devices, each client computing device having a processor and memory and being capable of connecting to the green building unit over a link, the method 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Kennedy, et al. (US 20040239494 A1) at [0019], [0022], [0024], [0070], [0077], [0088]-[0092] (describing that the embodiments of the invention are accessible via one or more computing devices connected by public networks and can be implemented by a general purpose computer, which includes displaying the output with a generic GUI providing user selection from a list in the See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the receiving and displaying in response to a user, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-13 & 15-21 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy, et al. (US 20040239494 A1), hereinafter Kennedy, in view of Teller, et al. (US 20120323535 A1), hereinafter Teller, in further view of Krebs, et al. (US 20120078685 A1), hereinafter Krebs.
Regarding claim 1, Kennedy discloses a green building design determining system ([0019]), comprising: a computer-implemented green building unit ([0020], [0022]-[0025], [0088]-[0092], a computer aided design (CAD) tool is in communication with an energy analysis module (EAM) that resides on one or more computers); 
one or more client computing devices, each client computing device having a processor and memory and being capable of connecting to the green building unit over a link ([0019], [0022], [0024], [0088]-[0092], Claim 20, the system is accessible via one or more computing devices connected by one or more networks, including public networks, private networks, and the internet);
the green building unit having a decision engine that receives a set of building related inputs for a building project for each client ([0020] & [0071], an architect (i.e. each client) uses the present invention to explore energy efficiency of buildings early in the design process (i.e. the user is an architect, which is a client of the invention), [0021]-[0026], [0067], fig. 6, the system converts a CAD representation of a building into a model (including geometry of the building) provided to an EAM, which is initiated by a user (i.e. each client) through one or more interactions with a graphical user interfaces (GUIs) 102 who “can specify parameters via a GUI or via configuration information” (i.e. each client), [0025], the following components of the design are input into the model: 1) HVAC equipment; 2) weather-related information; 3) interior/exterior constructions; 4) interior/exterior lighting equipment; 5) schedules of operations for interior/exterior lights; 6) interior/exterior equipment; 7) schedules of operations for interior/exterior equipment; 8) air flow information; 9) 
defines a utility function for each client that is a score based on a desire of the client, a financial goal …, wherein the utility function is a goal for each client, a set of weighted goals for each client or a combination of must meet goals and nice to have goals, environmental awareness …, and code requirements of the client ([0028], [0030], [0067], & [0070], simulation runs are manipulated by an optimizer to automatically alter building parameters of a first representation by exhausting all possible combinations of the parameters to provide a ranking of the simulation runs based on energy efficiency, cost savings, project cost (i.e. the function includes the goals for each client and is a score based on financial goal and energy code requirements), [0059], each building model includes building codes (i.e. goals and code requirements of the client), [0067], fig. 6, using the optimizer to optimize a building model, “any information in the model can be specified as an optimization parameter”; “each parameter can be held constant or restricted to a range of possible values”; and “the user can specify parameters via a GUI or via configuration information” (i.e. goals for each client and the desires of the client)),  algorithmically  fills missing building related inputs for the building project including climate information based on a ZIP code and a shape of a house for the building project ([0025], [0031], [0058]-[0062], a defaults component 108 can automatically populate the model with intelligent defaults based on the 3D geometry of the building(s), the size of the building, and the type of building (i.e. based on shape of a house) and geographic location of the building(s) as indicated by a postal zip code (i.e. based on the zip code), wherein defaults can include: 1) HVAC equipment, 2) weather-related information from the National Oceanic and Atmospheric Administration National Weather Service, including the city of the weather location, Heating degree day base 65 (i.e. the degrees that a day's average temperature is below 65), Ground temperatures for weather location for each month,  (i.e. fill in missing climate information), 3) interior/exterior constructions…, etc., wherein defaults are automatically populated based on Residential Buildings, and Energy Efficiency Standards for Residential Buildings (i.e. to one of skill in the art houses include residential building includes houses), [0020], [0029], the resulting model can be provided to the CAD tool to transform the results into its internal CAD representation integrating the EAM's model defaults and result (i.e. fill in missing shape of the building), wherein the internal representation includes the detailed geometry of the one or more buildings, etc. (i.e. fill in missing shape of the building)),  
determines, based on received set of building related inputs and the automatically filled in missing building related inputs ([0025]-[0026], [0058]-[0062], a defaults component 108 can automatically populate the model with intelligent defaults, the information in the populated model can be transformed into a simulation parameters format), all designs that meet the set of building related inputs including the automatically filled in missing building related inputs and the utility function for each client and generates a display with all of the designs for the building project for the client that comply with the utility function ([0028], [0030], [0067], & [0070], simulation runs are manipulated by an optimizer to automatically alter building parameters of a first representation by exhausting all possible combinations of the parameters to provide a ranking of the simulation runs based on energy efficiency, cost savings, project cost, and/or any other suitable factors, wherein the ranked results may be presented in a GUI or report, [0067], fig. 6, using the optimizer to optimize a building model, “any information in the model can be specified as an optimization parameter”; “each parameter can be held constant or restricted to a range of possible values”; and “the user can specify parameters via a GUI or via configuration information” (i.e. for each client)),
wherein the display, in response to the user, generates an interactive display for one or more designs displaying a tradeoff between an … energy bill and a cost for each design  ([0067], a user enters parameters for a model via a GUI (step 602) (i.e. in response to a user), the results of the simulation runs can be ranked (step 606) according to criteria such as energy efficiency, cost savings (i.e. energy bill), project cost (i.e. cost for the design), and/or other suitable factors, and the ranked results can be presented in a GUI, report and/or stored for future reference, [0077], in a graphical user interface a user can view the results of an energy analysis of a model by selecting (i.e. interactive) a model from model list 700 and a scenario from the scenario list 702, wherein runs 
While Kennedy discloses all of the above, including the green building unit having a decision engine that receives a set of building related inputs for a building project for each client (0020]-[0026], [0031], [0035], [0067], [0069], [0070], fig. as above), defines a utility function for each client that is a score based on a desire of the client, a financial goal …, , environmental awareness …, and code requirements of the client ([0028], [0030], [0067], & [0070], simulation runs are manipulated by an optimizer to automatically alter building parameters of a first representation by exhausting all possible combinations of the parameters to provide a ranking of the simulation runs based on energy efficiency, cost savings, project cost (i.e. score based on financial goal and energy code requirements), [0059], each building model includes building codes (i.e. code requirements of the client), [0067], fig. 6, using the optimizer to optimize a building model, “any information in the model can be specified as an optimization parameter”; “each parameter can be held constant or restricted to a range of possible values”; and “the user can specify parameters via a GUI or via configuration information” (i.e. based on the desires of the client)), determines all designs that meet the set of building related inputs and the utility function for each client and generates a display with all of the designs for the building project for the client that comply with the utility function ([0028], [0030], [0067], & [0070], fig. 6, as above), Kennedy does not expressly disclose the following remaining elements of the limitations, which are taught by further teachings in Teller.
Teller teaches defines a utility function for each client that is a score based on a desire of the client, a financial goal of the client, environmental awareness of the client and code requirements of the client ([0060] & Fig. 2, wherein a system optimizes a design to meet codes and building practices (i.e. based on code requirements of the client) as well as various target values for attributes entered by a user (i.e. for each client, and the target values for the attributes set by the parties are the desires of the client) and compares the design to the target values for attributes in dashboard 110 including, cost, efficiency, are/square footage, and build time, [0056] & Fig. 7, wherein a “structure fitness function” (i.e. utility function) may be built comprising attributes 
Kennedy and Teller are analogous fields of invention because both discuss optimizing a design of a building based on attributes including energy efficiency and cost. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include in the building design energy analysis system of Kennedy a utility function that generates a score based on a financial goal of the client and environmental awareness of the client as taught by Teller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of defining the utility function for each client that is a score based on a desire of the client, a financial goal of the client, environmental awareness of the client and code requirements of the client. Further, it would have been obvious to modify Kennedy to include the aforementioned elements of Teller to provide the added benefit of improving efficiency and effectiveness in the communication and work processes taking place in the community of people and agencies involved in the design and construction process. [0008].
While Kennedy discloses all of the above, including  algorithmically  fills missing building related inputs for the building project including climate information based on a ZIP code and a shape of a house for the building project (as above), and as above, Kennedy expressly indicates the building includes residential building ([0059]), Krebs also teaches algorithmically  fills missing building related inputs for the building project including climate information based on ZIP code ([0065], [0073]-[0074], [0113], using an obtained geographic location, including postal or mailing address, the invention obtains location-related data for the geographic location, including e.g., climate data (e.g., rainfall, solar patterns, etc.) for the geographic location (i.e. fill in climate based on ZIP code)) and a shape of a house for the building project ([0070], [0011]-[0012], the system may suggest design options to the architectural design, wherein the design option may include a change in the three-dimensional data of the architectural structure (i.e. fill in shape for the house), wherein the architectural structure may be a building, e.g., single or multi-story house (i.e. a house for the project)).
Further, while Kennedy discloses all of the above, including wherein the display, in response to the user, generates an interactive display for one or more designs displaying a tradeoff between an … energy bill and a cost for each design (as above), Kennedy does not expressly disclose the following remaining elements of the limitations, which are taught by further teachings in Krebs.
Krebs teaches wherein the display, in response to the user, generates an interactive display for one or more designs displaying a tradeoff between an annual energy bill and a cost for each design ([0128]-[0129], figs. 15, 16, an overview of energy design options 1509 that may be applied to an architectural structure includes top field 1503 with the install cost per square feet for the selected options (i.e. cost for each design), operation and maintenance cost per a year for the selected options (i.e. annual energy bill), wherein the values shown reflect the design options that are currently being applied on the architectural structure, and the design options in 1509 may be ranked their benefit (i.e. annual energy bill) or cost (i.e. cost for each design), when the "Increase Building Air Tightness" design option 1603 is selected by a user the value for install cost per square foot increases based on the install cost of option 1603; Examiner notes that the recommended and available strategies in 1509 include, for each strategy, a column indicating the install cost (i.e. cost for each design), the operational and maintenance cost for the year, and the kWh/yr benefit for each strategy (i.e. annual energy bill)).

Regarding claim 2, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 1 (as set forth above). Further, Kennedy discloses wherein the decision engine generates one or more recommended building components for the building project based on the set of building related inputs and generates a set of building performance information based on the set of building related inputs and the one or more recommended building components for the building project ([0030], [0067], [0070]). In Kennedy, simulation results are manipulated by an optimizer to automatically alter building parameters of a first representation to provide a ranking of alternative designs based on energy efficiency, cost savings, project cost, and/or any other suitable factors. Further, the optimizer can optimize at least one of the following parameters: 1) building orientation; 2) glazing; 3) construction materials; 4) heating air conditioning and/or ventilation systems; 5) lighting and light control schemes; and 6) any information in the first representation.
Regarding claim 3, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 1 (as set forth above). Further, Kennedy discloses wherein the decision engine organizes the one or more designs according to a score of the utility function ([0030], [0070] 
Regarding claim 4, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 1 (as set forth above). Further, Kennedy discloses wherein the green building unit further comprises a user interface unit that generates a user interface with the one or more designs for the building project, wherein the user interface of each design has a calculated design portion that displays calculated values for the design and a design parameter portion that displays one or more design parameters for the design ([0077]-[0078], Fig. 7 & 8, El. 800, 802 (a graphical user interface (GUI) displays a list of results of an energy analysis and said results can be selected to display another GUI that displays both general information (i.e. design parameters) and energy & cost summary (i.e. calculated values)).
Regarding claim 5, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 2 (as set forth above). Further, Kennedy discloses wherein each of the one or more building components is one of a wall, a window, a ceiling, a door, heating equipment, an air conditioner and a lighting scheme ([0025], [0060] (the components of the design that are input into the model include HVAC equipment, schedules of operations for lights, lighting equipment, ceilings, walls (interior and exterior), doors, and windows)).
Regarding claim 6, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 1 (as set forth above). Further, Kennedy discloses wherein the set of building related inputs further comprises one or more external data sources and one or more internal piece of data [0021]-[0026], [0058], [0067], [0073] (inputs include CAD dimensional representation (i.e. internal) and weather-related information (i.e. external))).
Regarding claim 7, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 6 (as set forth above). Further, Kennedy discloses wherein each of the one or more external data sources is one of a building component cost, weather and climate data, building materials, building code, incentives and utility payments ([0058], [0073] (weather related information is obtained from National Oceanic and Atmospheric Administration National Weather  
Regarding claim 8, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 6 (as set forth above). Further, Kennedy discloses wherein each of the one or more internal pieces of data is building specific dimension information, a list of potential building components and a client preference ([0021]-[0026], [0067] (inputs include CAD dimensional representation, default parameters for interior and exterior equipment, building materials, windows, etc., and user restrictions on said parameters)).
Regarding claim 9, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 1 (as set forth above). Further, Kennedy discloses wherein each client computing device executes a browser application on the processor to interact with green building unit ([0022], [0070], [0085], Claim 103 & 105 (the system’s GUI may be accessible via a web page)).
Regarding claim 10, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 1 (as set forth above).  While Kennedy discusses accessing the system via one or more networks, including private and public networks ([0019], [0022], [0024], [0088]-[0092], Claim 20), Kennedy does not expressly teach wherein the link is one of wireless and wired. However, Official Notice is taken that wired and wireless networks are old and well-known. At the time of the invention, it would have been obvious one of ordinary skill in the art to modify Kennedy to have included wireless and wired networks because it would have provided the well-known advantage of quickly transmitting data to a plurality of distributed computers at remote locations.
Regarding claim 11, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 1 (as set forth above). Further, while Kennedy discloses wherein each client computing device is ... a tablet computer ([0019], [0022], [0024], [0088]-[0092], Claim 20 (the system may be accessed by a touch -sensitive device with memory and a processor (i.e. tablet computer) or a general purpose computer (i.e. a personal computer) via an application or a web page over the internet)), Kennedy does not expressly teach wherein each client computing device is a smartphone device [and] a cellular phone device. However, Official Notice is taken that using smartphone devices and cellular phone devices as computing devices for accessing applications 
Regarding claim 12, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 1 (as set forth above). Further, Kennedy discloses wherein the green building unit further comprises a plurality of distributed computers that perform determining each design that meets the set of building related inputs ([0019], [0022], [0025], [0027] (interaction between the EAM and CAD tool, storage components of the system, the analyzer component, and any other object or process of the system can be distributed among different computing devices connected via one or more networks)).
Regarding claim 13, the combined teachings of Kennedy, Teller, and Krebs do teach the system of claim 1 (as set forth above). Further, Kennedy discloses further comprising a client application that is downloaded to each client computing device to interact with the green building unit ([0022], [0091] (the system’s software is stored on a computer; said software includes user applications)).
Regarding claim 14, Kennedy discloses a computer implemented green building design determining method (Abstract, [0040]-[0051], [0058]-[0071], Claim 1) using a computer-implemented green building unit and one or more client computing devices, each client computing device having a processor and memory and being capable of connecting to the green building unit over a link ([0020], [0022]-[0025], [0088]-[0092], a computer aided design (CAD) tool is in communication with an energy analysis module (EAM) that may be on one or more computers), the method comprising:
receiving a set of user parameters for a building project of the user, the set of user parameters including a desire of the client ([0021]-[0026], [0067], Fig. 6, model parameters including geometry of the building from a CAD representation, HVAC equipment, lighting and light control schemes, building materials, the range of thermal resistance (R-Value) of building materials, the mass of walls, the density of floors/ceilings, parameters related to envelop construction, etc. 
defining a utility function for each client that is a score based on a desire of the client, a financial goal …, wherein the utility function is a goal for each client, a set of weighted goals for each client or a combination of must meet goals and nice to have goals, environmental awareness … and code requirements of the client ([0028], [0030], [0067], & [0070], simulation runs are manipulated by an optimizer to automatically alter building parameters of a first representation by exhausting all possible combinations of the parameters to provide a ranking of the simulation runs based on energy efficiency, cost savings, project cost (i.e. the function includes the goals for each client and is a score based on financial goal and energy code requirements), [0059], each building model includes building codes (i.e. goals and code requirements of the client), [0067], fig. 6, using the optimizer to optimize a building model, “any information in the model can be specified as an optimization parameter”; “each parameter can be held constant or restricted to a range of possible values”; and “the user can specify parameters via a GUI or via configuration information” (i.e. goals for each client and the desires of the client));
automatically filling missing building related inputs for the building project ([0025]-[0026], [0058]-[0062], a defaults component 108 can automatically populate the model with intelligent defaults  and the information in the populated model can be transformed into a simulation parameters format, wherein defaults can include: 1) HVAC equipment; 2) weather-related information; 3) interior/exterior constructions; 4) interior/exterior lighting equipment; 5) schedules of operations for interior/exterior lights; 6) interior/exterior equipment; 7) schedules of operations for interior/exterior equipment; 8) air flow information; 9) schedules of operations for heating, ventilation and/or air conditioning equipment; 10) number of people; 11) schedules of occupancy for people; and 12) any additional information necessary to conduct a building energy analysis);
 analyzing, by a computer implemented green building unit, the set of user parameters for the building project of the user and the automatically filled in missing building related inputs ([0025]-[0026], [0058]-[0062], a defaults component 108 can automatically populate the model with intelligent defaults  and the information in the populated model can be transformed into a simulation  to generate all the designs that match the utility function for the client ([0028], [0030], [0067]-[0070], Fig. 6, simulation runs are manipulated by an optimizer to automatically alter building parameters of a first representation by exhausting all possible combinations of the parameters to provide a ranking of the simulation runs based on energy efficiency, cost savings, project cost (i.e. that match the utility function of the client), [0067], fig. 6, using the optimizer to optimize a building model, “any information in the model can be specified as an optimization parameter”; “each parameter can be held constant or restricted to a range of possible values”; and “the user can specify parameters via a GUI or via configuration information” (i.e. to match the utility function of the client));
analyzing, using a set of analyzers that are part of the green building unit, the one or more designs to generate a set of calculated values for each design ([0030], [0070], ranking the set of alternative designs based on calculated energy efficiency, cost savings, project cost, and/or any other suitable factors);
filtering, using a filtering system that is part of the computer implemented green building unit, out one of invalid designs and designs that do not match a preference of the user which is part of the set of user parameters to generate a set of final designs ([0030], [0067]-[0070], Fig. 6, Fig. 7, the user placing restrictions on the building design parameters, [0070], the optimizer continues to generate design alternatives according to the parameter restrictions specified by the user and optimize building features of design alternatives according to the optimization goal, [0070], [0077], by optimizing the optimizer necessarily excludes (i.e. filters out) designs without optimized building features and designs that do not match the specified parameter restrictions, and then, designs with parameters conforming to the specified parameter restriction can be ranked and presented to the user via a GUI);
generates a display with all of the designs for the building project for the client that comply with the utility function, wherein the display, in response to the user, generates an interactive display for one or more designs displaying a tradeoff between an … energy bill and a cost for each design ([0067], a user enters parameters for a model via a GUI (step 602) (i.e. in response to a user), the results of the simulation runs can be ranked (step 606) according to criteria such as 
While Kennedy discloses receiving a set of user parameters for a building project of the user, the set of user parameters including a desire of the client ([0021]-[0026], [0067], Fig. 6, as above) and receiving code requirements of the client ([0059], wherein building codes are included in the model of a building design), Kennedy does not expressly disclose the following remaining limitations, which are taught by further teachings in Teller.
Teller teaches receiving a set of user parameters for a building project of the user, the set of user parameters including a desire of the client, a financial goal of the client, environmental awareness of the client and … of the client ([0060] & Fig. 2, wherein a system is optimizes a design to meet various target values for attributes entered by a user and compares the design to the target values for attributes in dashboard 110 including, cost, efficiency, are/square footage, and build time, [0056] & Fig. 7, wherein a structure fitness function may be built comprising attributes including cost, energy efficiency, area, and build time, and the set of attributes selected will represent a fitness value for a structure (i.e. score), [0044], wherein various parties collaborate to provide design details including architects, developers, and property tenants (i.e. the target values for the attributes reflect the desire of the client); Examiner interprets “environmental awareness” to be indicated by the energy efficiency target entered by the user).
Further, while Kennedy discloses defining a utility function for each client that is a score based on a desire of the client, a financial goal …, environmental awareness … and code requirements of the client ([0028], [0030], [0059], [0067], & [0070], fig. 6, as above), Kennedy does not expressly disclose the following remaining limitations, which are taught by further teachings in Teller.
defining a utility function for each client that is a score based on a desire of the client, a financial goal of the client, environmental awareness of the client and code requirements of the client ([0060] & Fig. 2, wherein a system optimizes a design to meet codes and building practices (i.e. based on code requirements of the client) as well as various target values for attributes entered by a user (i.e. for each client, and the target values for the attributes set by the parties are the desires of the client) and compares the design to the target values for attributes in dashboard 110 including, cost, efficiency, are/square footage, and build time, [0056] & Fig. 7, wherein a “structure fitness function” (i.e. utility function) may be built comprising attributes including cost, energy efficiency, area, and build time, and the set of attributes selected will represent a fitness value for a structure (i.e. score), [0042]-[0044], wherein users collaborate to provide and manipulate design via a design editing interface details including architects, developers, and property tenants (i.e. the parties are the desires of the client) [0042], wherein users collaborate to manipulate designs via a design editing interface, and a change tracking resource tracks the various manipulations, such as who made each change, and error and conflict checking resource determines whether manipulations made by the various users produce errors or conflicts such as violations of rules or codes (i.e. based on code requirements of the client); Examiner interprets “environmental awareness” to be indicated by the energy efficiency target entered by the user).
Kennedy and Teller are analogous fields of invention because both discuss optimizing a design of a building based on attributes including energy efficiency and cost. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include in the building design energy analysis system of Kennedy a set of user parameters including a financial goal of the client, environmental awareness of the client as taught by Teller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of receiving desire of the client, a financial goal of the client, environmental awareness of the client and code requirements of the client and defining the utility function for each client that is a score 
While Kennedy discloses all of the above, including generates a display with all of the designs for the building project for the client that comply with the utility function, wherein the display, in response to the user, generates an interactive display for one or more designs displaying a tradeoff between an … energy bill and a cost for each design (as above), Kennedy does not expressly disclose the following remaining elements of the limitations, which are taught by further teachings in Krebs.
Krebs teaches generates a display with all of the designs for the building project for the client that comply with the utility function, wherein the display, in response to the user, generates an interactive display for one or more designs displaying a tradeoff between an annual energy bill and a cost for each design ([0128]-[0129], figs. 15, 16, an overview of energy design options 1509 that may be applied to an architectural structure includes top field 1503 with the install cost per square feet for the selected options (i.e. cost for each design), operation and maintenance cost per a year for the selected options (i.e. annual energy bill), wherein the values shown reflect the design options that are currently being applied on the architectural structure, and the design options in 1509 may be ranked their benefit (i.e. annual energy bill) or cost (i.e. cost for each design), when the "Increase Building Air Tightness" design option 1603 is selected by a user the value for install cost per square foot increases based on the install cost of option 1603; Examiner notes that the recommended and available strategies in 1509 include, for each strategy, a column indicating the install cost (i.e. cost for each design), the operational and maintenance cost for the year, and the kWh/yr benefit for each strategy (i.e. annual energy bill)).
Kennedy, Teller, & Krebs are analogous fields of invention because each discusses optimizing a design of a building based on attributes including energy efficiency and cost. At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include 
Regarding Claim 15, the combined teachings of Kennedy, Teller, and Krebs do teach the method of claim 14 (as set forth above). Further, Kennedy discloses wherein receiving the set of user parameters further comprising receiving a user building design ([0021]-[0026] (a CAD representation of a building is converted into a model provided to an EAM)).
Regarding claim 16, the combined teachings of Kennedy, Teller, and Krebs do teach the method of claim 15 (as set forth above). Further, Kennedy discloses wherein receiving the user building design further comprises receiving one or more of a building geometry, a geographic location of the building, financial information about the building and a HVAC system for the building ([0021]-[0026], [0031], the EAM receives information including the 3-dimensional geometry of the building, the geographic location of the building, and HVAC equipment).
Regarding claim 17, the combined teachings of Kennedy, Teller, and Krebs do teach the method of claim 14 (as set forth above). Further, Kennedy discloses wherein receiving the set of user parameters further comprising receiving one or more user preferences ([0067], [0070], [0079] (user may hold constant, or restrict to a range, any parameter of the design, and, inherently, a user sets efficiency goals)).
Regarding claim 17, the combined teachings of Kennedy, Teller, and Krebs do teach the method of claim 14 (as set forth above). Further, Kennedy discloses wherein each of the one or more user preferences is one of a maximum budget for the building project, an energy goal of the building project and a set of desired building components for the building project ([0067], [0070], [0079] (user may hold constant, or restrict to a range, any parameter of the design, including .
Regarding claim 19, the combined teachings of Kennedy, Teller, and Krebs do teach the method of claim 14 (as set forth above). Further, Kennedy discloses further comprising generating, by the computer implemented green building unit, one or more recommended building components for the building project based on the set of user parameters and generating a set of building performance information based on the set of user parameters and the one or more recommended building components for the building project ([0021]-[0026], [0029], [0067]-[0070], [0077]-[0078], Fig. 6, 7, & 8). In Kennedy, the optimizer alters parameters (within the restrictions set by the user) including building materials, windows, and internal and external equipment (i.e. components), presents a ranked list of optimized results, and said results can be selected to display a single GUI that displays both general model information including any suitable model information (i.e. recommended building components) and energy analysis including energy use and building costs (i.e. building performance information) ([0021]-[0026], [0067]-[0070], [0077]-[0078], Fig. 6, 7, & 8). Further, Kennedy discloses that the resulting alternative designs may be transformed into a CAD representation, which would include a representation of the components ([0029]).
Regarding claim 20, the combined teachings of Kennedy, Teller, and Krebs do teach the method of claim 14 (as set forth above). Further, Kennedy discloses wherein presenting the set of final designs further comprises organizing the set of final designs according to a score of the utility function ([0021]-[0026], [0030], [0070], Fig. 6 & 7 (results are presented and ranked according energy efficiency, cost savings, project cost, optimization rank, or any other suitable factor)).
Regarding claim 21, the combined teachings of Kennedy, Teller, and Krebs do teach the method of claim 14 (as set forth above). Further, Kennedy discloses wherein presenting the set of final designs further comprises generating a user interface with the one or more final designs for the building project, wherein the user interface of each design has a calculated design portion that displays calculated values for the design and a design parameter portion that displays one or more building component choices for the design ([0021]-[0026], [0029], [0067]-[0070], [0077]-[0078], Fig. 6, 7, & 8). In Kennedy, a GUI presents a ranked list of optimized results, and said results can be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623